Per Curiam,
Appellant made an assignment for the benefit of creditors ; a fund was raised from his real and personal estate; this fund was before the court below for distribution to general creditors and certain others having special liens; the court sustained an exception, which changed the distribution reported by the auditor; the order to that effect is here on appeal of the assignor alone, the appeal of creditors having been non-prossed *105by tbe Superior Court. Tbe indebtedness of tbe assignor was neither increased nor diminished by the order of the court below, and, the estate being insolvent, there is, nothing to return to the assignor; under these circumstances, appellant has no standing to complain.
The appeal is quashed.